Citation Nr: 0735549	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-37 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to Agent Orange exposure.  

3.  Propriety of a reduction from a 60 percent rating to a 
noncompensable (zero percent) rating for bilateral hearing 
loss, effective January 1, 2006.

4.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to February 1970.  He has also had periods of active duty for 
training while a member of the Army National Guard of 
Nebraska.  

These matters come to the Board of Veterans' Appeals (Board) 
following an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In particular, by that decision, the RO reduced 
the rating for the veteran's bilateral hearing loss from 60 
percent to noncompensable (zero percent), effective January 
1, 2006.  The veteran has specifically appealed the reduction 
and he is seeking a restoration of the previous evaluation.  

The veteran is also seeking service connection for diabetes 
mellitus, to include as due to Agent Orange (herbicide) 
exposure.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a 
decision of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA has appealed that decision to the United States Court of 
Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a Court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The Court temporarily stayed the 
adjudication of cases before the Board and RO that are 
potentially affected by Haas.  See Ribaudo v. Nicholson, 21 
Vet. App. 16 (2007) (Per curiam order).  The specific claims 
affected by the stay include those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  The Court dissolved the temporary stay, 
but granted the Secretary's motion to stay such cases, in 
part.  Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  
Exceptions to the stay include cases where motions to advance 
on the Board's docket have been granted, where the Secretary 
decides to order equitable relief, and where the Court has 
ordered VA to apply Haas and the Secretary has not appealed.  
Id.

In this case, the veteran is noted to have served in the 
United States Marine Corps and to have received the Vietnam 
Service Medal, the Vietnam Campaign Medal, and the Combat 
Action Ribbon.  Here, the Board finds that the evidence 
clearly demonstrates that the veteran served in the Republic 
of Vietnam while on active duty.  As such, the veteran's 
claim for diabetes mellitus is not subject to the Haas stay.


FINDINGS OF FACT

1.  The weight of the competent medical evidence does not 
reflect that the veteran has diabetes mellitus, nor does the 
evidence reflect a diagnosis of PTSD.  

2.  A December 2004 private audiological examination reflects 
that the veteran's service-connected hearing loss is 
manifested by no worse than Level I hearing acuity in the 
right ear and Level I hearing acuity in the left ear.  

3.  The veteran failed to report for February 2005 and May 
2005 audiological examinations at the VA Medical Center 
(VAMC) in Omaha, Nebraska, scheduled to evaluate his service-
connected bilateral hearing loss; he has not shown good cause 
for his failure to report.  

4.  The reduction of the veteran's bilateral hearing loss 
from 60 percent to noncompensable (zero percent) was 
warranted.  

5.  The veteran's service-connected disabilities have not 
caused him to be unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).

2.  The veteran does not have diabetes mellitus that is the 
result of disease or injury incurred or aggravated during 
active military service, to include as due to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

3.  The reduction of the 60 percent rating to a 
noncompensable (zero percent) rating for bilateral hearing 
loss was proper.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 
2002);  38 C.F.R. §§ 3.102, 3.105(e), 4.86, Diagnostic Code 
6100 (2007).  

4.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  Through notice letters dated in 
January 2005, June 2005, and August 2005, the veteran was 
notified of the legal criteria governing his claims and the 
evidence needed to substantiate his claims for service 
connection for PTSD and for diabetes mellitus, as well as his 
claim for entitlement to a TDIU.  Thereafter, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the VA to 
obtain and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Here, the Board finds that the "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  The record reflects that notice 
regarding effective dates and rating criteria provisions has 
not been provided.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  However, the Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  

With respect to the veteran's claim for restoration of a 60 
percent rating for bilateral hearing loss, the Board notes 
that in a June 2005 letter, the RO notified the veteran that 
it was proposing to reduce his 60 percent rating to a 
noncompensable (zero percent) rating.  A copy of the RO's 
rating decision proposing the reduction and the reasons 
behind the RO's decision was included with the June 2005 
letter.  The veteran was also encouraged to submit medical or 
other evidence that would support a 60 percent rating.  The 
veteran initially appealed the proposed reduction but later 
withdrew his notice of disagreement.  He otherwise did not 
respond to the June 2006 letter with any evidence or 
argument.  In October 2005, the RO reduced the veteran's 60 
percent rating for bilateral hearing loss.  The veteran was 
notified of the RO's reduction action that same month and 
provided a copy of the rating decision implementing the 
reduction.  In a November 2005 statement of the case, the 
veteran was notified of the applicable rating criteria 
governing evaluations for hearing impairment and informed of 
the reasons for the reduction in his evaluation for bilateral 
hearing loss.  Hence, the Board finds that the veteran has 
received proper notice regarding the rating reduction of his 
service-connected bilateral hearing loss, the evidence 
considered in the reduction action, as well as the 
opportunity to submit information and/or evidence in support 
of his claim.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file.  The veteran has submitted 
medical evidence in support of his claims and has been 
provided VA medical examinations concerning his claims for 
service connection for PTSD and for diabetes mellitus.  
Likewise, findings from the examination for PTSD are relevant 
to the veteran's claim for a TDIU.  The Board notes that the 
veteran was scheduled for VA audiological examinations in 
February 2005 and May 2005 but failed to report for those 
examinations.  He was also offered a subsequent opportunity 
to undergo a VA audiological examination but the record does 
not indicate that he ever notified the RO that he wished to 
be scheduled for such an examination.  Otherwise, the veteran 
has not alleged that there are any outstanding medical 
records probative of his claims that need to be obtained.  

In this regard, in a report of July 2005 VA PTSD examination, 
the examiner noted that he had reviewed both private medical 
records (Lincoln Behavioral Health Clinic) and VA records 
(Claims file and "LVA progress notes").  The Board assumes 
that the phrase "LVA progress notes" refers to progress 
notes from the VA Medical Center (VAMC) in Lincoln, Nebraska.  
The report of July 2005 VA PTSD examination reflects that the 
veteran was not receiving treatment for a mental disorder.  
Furthermore, a report of September 2005 VA "diabetes 
mellitus" examination reflects the veteran's reported 
history of not having been treated or hospitalized for 
diabetes mellitus.  The veteran's medical history includes 
treatment for nonservice-connected hypertension and for 
nonservice-connected mitral valve disease.  The Board notes 
that neither the veteran nor his attorney has requested VA 
obtain medical records from the Lincoln VAMC.  Otherwise, 
there is no indication that the above-noted Lincoln VAMC 
progress notes are relevant to the veteran's claims on 
appeal.  Therefore, in light of the above, a remand to 
develop for Lincoln VAMC progress notes is not warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A. Service Connection for PTSD and Diabetes Mellitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110.  

Service connection for PTSD requires (1) a medical diagnosis 
of PTSD in according with 38 C.F.R. § 4.125(a); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. § 3.309(e).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  In general, for service 
connection to be granted for type II diabetes, it must be 
manifested to a degree of 10 percent or more at any time 
after service.  

As noted above, the veteran's service records reflect that he 
was awarded the Combat Action Ribbon.  Thus, the Board finds 
that the veteran engaged in combat with the enemy.  
Furthermore, in light of his service in the Republic of 
Vietnam, the veteran is presumed to have been exposed to 
herbicides in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

A review of the medical evidence of record does not reflect 
that the veteran has a diagnosis of PTSD.  Here, the 
pertinent medical evidence consists of a report of April 2005 
psychological evaluation from Lincoln Behavioral Health 
Clinic as well as a report of July 2005 VA PTSD examination.  
Neither of the reports reflects an Axis I diagnosis of PTSD.  

Likewise, the medical evidence does not reflect that the 
veteran has diabetes mellitus.  In this regard, a June 2005 
private treatment record notes that laboratory findings 
revealed the veteran's blood sugar to be slightly elevated at 
116 mg/dl.  The veteran's treating physician suggested 
additional laboratory testing, and if blood sugars were found 
to be significantly elevated, then such elevation would be 
consistent with a diagnosis of diabetes.  Following 
additional laboratory testing, a July 2005 private treatment 
record reflects a reported finding of "hemoglobin A1C of 
6.5."  The physician noted that this finding suggested that 
the veteran's blood sugars were slightly elevated on average.  
The examiner did not diagnose diabetes, but invited the 
veteran to meet with a dietician to discuss a diabetic diet.  
Thereafter, a report of September 2005 VA eye examination 
reflects the examiner's assessment of borderline diabetes.  
The assessment appears to be, however, based solely on the 
veteran's medial history.  The assessment was not based on 
any reported clinical or laboratory finding.  

Otherwise, a report of September 2005 VA diabetes mellitus 
examination, reflects the examiner's finding that the veteran 
did not have diabetes.  In this regard, laboratory testing 
associated with the examination reflected a blood glucose 
(sugar) finding of 99 (Range 70-110).  The examiner also 
noted that the previously reported fasting blood sugar of 116 
did not meet the American Diabetes Association's diagnostic 
criteria for diabetes.  Furthermore, nothing about the 
veteran's reported medical history reflected any treatment or 
hospitalization for diabetes.  

Therefore, in light of the medical evidence of record, the 
veteran does not have a diagnosis of PTSD or diabetes 
mellitus.  Furthermore, the veteran has neither presented nor 
alluded to any other medical evidence establishing that he 
suffers from PTSD or diabetes mellitus.  Hence, an essential 
requirement for service connection is not met.  While the 
Board does not doubt the sincerity of the veteran's belief 
that he currently has PTSD and diabetes mellitus, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as a diagnosis of a current medical 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. §§ 1110.  In the absence of proof of a current 
diagnosis for PTSD or for diabetes mellitus, the claims for 
service connection for PTSD and for diabetes mellitus may not 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Reduction of Rating for Bilateral Hearing Loss

A reduction in an evaluation for compensation is governed by 
VA regulations found at 38 C.F.R. §§ 3.105, 3.344 (2007).  

Procedurally, where the reduction in evaluation of a service-
connected disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance must be prepared setting forth all material 
facts and reasons.  The beneficiary must be notified of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  With an exception that is 
inapt here, if additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).  See also 38 C.F.R. §§ 3.105(a).   

In January 2005, the veteran submitted a report of December 
2004 audiological evaluation from "The Hearing Clinic."  
Based on audiological testing, the veteran was reported to 
exhibit noise-induced hearing loss.  The audiologist noted 
that the veteran's pure tone average for 1000-4000 Hertz was 
38.75 decibels for the right ear and 31.25 decibels for the 
left ear.  Word recognition scores using the Maryland CNC 
test were 96 percent bilaterally.  In a March 2005 rating 
decision, the RO granted service connection and assigned a 60 
percent rating for bilateral hearing loss.  The decision was 
based on the December 2004 audiological evaluation from The 
Hearing Clinic.  In finding that the veteran warranted a 60 
percent rating, the RO noted that the veteran's speech 
discrimination scores reported in December 2004 audiological 
examination had been 25 percent bilaterally (as compared to 
the 96 percent actually reported).  (The number "25" 
apparently had come from mis-reading the discrimination 
scores and using the speech reception threshold.)

Thereafter, in a May 2005 rating decision, the RO noted that 
there had been clear and unmistakable error (CUE) in the 
March 2005 rating decision and the assignment of a 60 percent 
rating for bilateral hearing loss.  It proposed reducing the 
veteran's compensation award from 60 percent to a 
noncompensable (zero percent) rating.  In a June 2005 letter, 
the veteran was notified of the proposed reduction in his 
compensation rating for bilateral hearing loss and his 
procedural rights concerning such reduction.  The 
notification included a copy of a May 2005 rating decision in 
which the reduction was proposed.  Neither the veteran nor 
his attorney requested a hearing on the proposed reduction or 
submitted evidence to show that the reduction was in error.  
The RO waited until October 2005, well beyond the 60-day 
period required, before issuing a rating decision decreasing 
the compensation rating for bilateral hearing loss from 60 
percent to a noncompensable (zero percent) rating.  The 
veteran was notified of the final rating decision on October 
31, 2005, with the reduction being effective January 1, 2006.  

In light of the foregoing uncontroverted evidence, the Board 
finds that the regulatory procedures required for reducing 
the rating for the veteran's bilateral hearing loss were 
complied with.  38 C.F.R. § 3.105(a), (e).  The Board also 
notes that the RO's reduction of the veteran's 60 percent 
rating for bilateral hearing loss, based on the evidence and 
applicable regulations, was proper.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric examination.  Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.  Exceptional patterns 
of hearing impairment are addressed in 38 C.F.R. § 4.86. When 
the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the results of the veteran's December 2004 
audiological evaluation at The Hearing Clinic to Table VI, 
reveals no worse than Level I hearing acuity in the right ear 
and Level I hearing acuity in the left ear.  Application of 
the above-noted Level findings to Table VII results in a 
noncompensable (zero percent) rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  Furthermore, based on audiological 
testing in December 2004, the evidence does not reflect pure 
tone thresholds meeting the definition of exceptional hearing 
impairment under 38 C.F.R. § 4.86(a) or (b).  

The Board notes that the RO's reduction of the veteran's 60 
percent disability rating was due to the misapplication of 
the speech discrimination percentages in the March 2005 
rating decision.  Absent this misapplication, the veteran's 
disability rating for his bilateral hearing loss would have 
resulted in a noncompensable (zero percent) rating.  Thus, 
the basis of the reduction in this case was not a change in 
medical finding or diagnosis.  As the RO noted, the earlier 
award had been made in error.  Thus, the provisions of 38 
C.F.R. § 3.344 are not for application in this case.  

The Board also finds compelling that the RO attempted to 
schedule the veteran for audiological evaluations in February 
2005 and in May 2005 but the veteran failed to report to 
either examination.  In particular, an undated VA Medical 
Center document associated with the claims file notes the 
veteran's report that he had misgivings about the VA and had 
just had an audiological examination in December 2004.  He 
had checked with his attorney and his local doctor and had 
ultimately decided not to report to the February 2005 
examination.  Likewise, the evidence reflects an undated VA 
Medical Center document in which the veteran had reportedly 
agreed to report to a scheduled May 2005 audiological 
examination but again failed to report.  Additionally, in a 
November 2005 statement of the case, it was requested that 
the veteran contact the RO if he wished to be scheduled for a 
VA audiological examination.  The claims file does not 
reflect any correspondence from the veteran or his attorney 
indicating the veteran's willingness to report for a VA 
audiological examination.  

Therefore, the Board finds that the decision to reduce the 
veteran's rating for bilateral hearing loss was warranted and 
in compliance with the evidentiary standards as articulated 
per VA regulations.  As noted above, application of the 
correct speech discrimination percentages to Table VI, as 
noted in the report of December 2004 audiological examination 
from The Hearing Clinic, results in a noncompensable (zero 
percent) rating for the veteran's service-connected bilateral 
hearing loss.  

C. Entitlement to a TDIU

Under applicable criteria, a total disability rating for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Here, the veteran's service-connected disabilities consist 
solely of tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable (zero 
percent).  As such, the veteran does not meet the criteria 
for consideration for entitlement to TDIU on a schedular 
basis as his 10 percent and zero percent ratings do not 
satisfy the percentage requirements of 38 C.F.R. § 4.16.  

Nevertheless, the veteran may be entitled to TDIU on an 
extraschedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the combined effect of his service-connected 
disabilities.  38 C.F.R. § 4.16(b).  Consequently, the Board 
must determine whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19 
(2007).  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. §§ 
3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

On his TDIU application (VA Form 21-8940), the veteran's last 
full-time employment was noted to have been in December 1997.  
The occupation listed was "PBX [Private Branch Exchange] 
(Telephone)".  The application notes the veteran's report 
that he had left his last job because of disability and that 
he had not sought to obtain employment since becoming too 
disabled to work.  The application also notes that beginning 
in January 2003, the veteran had been working 10-15 hours per 
week as a laborer.  He identified his employer as "Office 
Installation Specialist."  Otherwise, the veteran reported 
having completed high school and having no additional 
education or training.  

In a January 2005 statement, the veteran's attorney noted 
that the veteran suffered from depression, bilateral hearing 
loss, tinnitus, a back disability, a heart disability, 
dizziness, and other medical conditions.  In March 2005, the 
RO received employment information (VA Form 21-4192) 
concerning the veteran from the veteran's employer, Office 
Installation Specialist.  The veteran was noted to work part 
time as needed as an "Installer" and that the number of 
hours he worked for the company varied.  

In the above report of July 2005 VA PTSD examination, the 
examiner noted that the veteran's usual occupation was 
"telephone PBX" and that the veteran was not currently 
employed.  Furthermore, the examiner noted that the reason 
given by the veteran for his unemployment was that he was 
taking time off to enjoy life and get ready to go back to 
school.  The examiner reported that the veteran was 
unemployed by choice.  

Following a review of the evidence, the Board concludes that 
an award of TDIU in this case is not warranted under 38 
C.F.R. § 4.16(b).  

Here, the evidence of record reflects that the veteran is 
working part time, and that he is not employed full time by 
choice, as noted by the VA examiner in July 2005.  There is 
nothing in the record to indicate that the veteran's service-
connected tinnitus and bilateral hearing loss preclude him 
from engaging in substantially gainful employment.  
Significantly, the veteran has not presented or alluded to 
any other medical evidence or opinion regarding his 
employability that would otherwise rebut the findings 
reported by the VA examiner in July 2005 or evidence of his 
part-time employment with Office Installation Specialist.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a total 
disability rating based on individual unemployability.  Here, 
when the Board weighs the VA examiner's July 2005 report with 
the medical findings of record, it simply does not find that 
the veteran's tinnitus and bilateral hearing loss preclude 
him from securing or engaging in gainful employment, 
especially when his speech discrimination scores reflected 96 
percent correct responses.  


ORDER

Service connection for PTSD is denied.  

Service connection for diabetes mellitus is denied.  

The reduction of the 60 percent rating for bilateral hearing 
loss was proper; the restoration of the rating sought by the 
veteran is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


